In four related child protective proceedings pursuant to Family Court Act article 10, the petitioner, Suffolk County Child Protective Services, appeals, as limited by its brief, from so much of an order of the Family Court, Suffolk County (Freundlich, J.), entered November 23, 1999, as denied that branch of its motion which was to compel the respondent and a nonparty, Scientific Lie Detection, Inc., to produce certain polygraph records, and, sua sponte, directed the County Attorney to comply with the respondent’s demand for discovery of certain files, records, and reports maintained by the Suffolk County Police Department regarding this matter.
Ordered that on the Court’s own motion, so much of the notice of appeal as purports to appeal as of right from that portion of the order entered November 23, 1999, which, sua sponte, directed the County Attorney to comply with the respondent’s demand for discovery of certain files, records, and reports maintained by the Suffolk County Police Department regarding this matter, is treated as an application for leave to appeal from that portion of the order, and leave to appeal is granted (see, CPLR 5701); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In these child protective proceedings, the respondent is accused of sexually abusing his 14-year old stepdaughter. Contrary to the petitioner’s contention, the Family Court providently exercised its discretion in directing it to comply with the respondent’s demand for the discovery of certain files, records, and reports maintained by the Suffolk County Police Department regarding this matter (see, Family Ct Act § 1038 [b]; CPLR 3120 [a] [1] [i]).
The petitioner’s remaining contentions regarding the discovery of certain polygraph records are without merit. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.